      Case 1:20-cv-00313-TBM-RPM Document 29 Filed 05/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

QUANTROME RAY                                                                           PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:20-cv-313-TBM-RPM

BAY ST. LOUIS — WAVELAND
SCHOOL DISTRICT, DINO TENORIO,
and CHARLES SCHWARTZ                                                               DEFENDANTS

                                              ORDER

       Pursuant to the Joint Stipulation of Dismissal [26] of the state law claims filed by the parties

on March 25, 2021, the Court finds that Bay St. Louis-Waveland School District and Dino

Tenorio’s Motion for Judgment on the Pleadings [24] is now moot.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Defendants’ Motion for

Judgment on the Pleadings [24] pursuant to Rule 12(c) of the Federal Rules of Civil Procedure is

MOOT.

       This, the 25th day of May, 2021.

                                                       _____________________________
                                                       TAYLOR B. McNEEL
                                                       UNITED STATES DISTRICT JUDGE
